Citation Nr: 0200641	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  97-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to increased evaluations for a left knee 
disability (status post meniscectomy, times three), evaluated 
as noncompensable from April 1, 1993, 10 percent disabling 
from September 19, 1996, 100 percent disabling (pursuant to a 
temporary total disability rating) from October 23, 1997, and 
40 percent disabling from January 1, 1998.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, claimed 
as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant served with the Mississippi Army National Guard 
between 1982 and 1990.  His periods of active duty for 
training included from May to August 1982, and two-week 
drills in May 1983, July 1984, June 1985, August 1986, July 
1987, and July 1988.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office).  During the pendency of this appeal, the appellant 
testified before a hearing officer at the RO in August 1997.  
In August 1998, the Board remanded the case to the RO for 
further development.  

Subsequent to a January 1999 rating decision, the case was 
returned to the Board.  In April 2000, the Board remanded 
several issues, granted an earlier effective date of 
September 19, 1996, for a 10 percent evaluation of the left 
knee disability, and denied entitlement to a rating in excess 
of 40 percent for the left knee.  In addition, the Board 
found that no new and material evidence had been submitted to 
reopen the claims for service connection for headaches and an 
acquired psychiatric disorder, to include depression.  The 
veteran appealed that decision.  In February 2001, the 
parties signed a joint motion for partial remand of the case.  
In a March 

2001 Order, the United States Court of Appeals for Veterans 
Claims (Court) granted the joint motion, vacated certain 
parts of the April 2000 Board decision, and remanded the case 
to the Board.

As explained hereinafter, the Board finds that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for headaches and an 
acquired psychiatric disorder, to include depression.  
Accordingly, to that extent, the appeal is granted.  However, 
the Board also finds that further development is necessary in 
regard to those two issues as well as the proper evaluations 
of the left knee disability, as explained in the Remand 
section.


FINDINGS OF FACT

1.  A June 1996 Board decision denied service connection for 
headaches and an acquired psychiatric disorder; the decision 
was not appealed and became final.

2.  Evidence associated with the veteran's claims file since 
the June 1996 Board decision, particularly private medical 
opinions received in 2001, indicate that the veteran's 
chronic headaches are related to his military service and 
that his current psychiatric disorders are related to his 
service-connected right knee injury; this evidence is not 
cumulative and is pertinent to the issues on appeal.


CONCLUSION OF LAW

The evidence submitted subsequent to the June 1996 decision 
denying entitlement to service connection for headaches and 
an acquired psychiatric disorder is new and material and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A.  Service Connection for Headaches

The veteran contends that his current headaches occurred 
during his active military duty.  He asserted in a September 
1997 statement (on VA Form 21-4138) that while on active duty 
for training in 1982 and again in 1984 and 1985, he 
experienced headaches after going through the gas chamber.

The veteran's service medical records include the March 1982 
enlistment examination Report of Medical History.  The 
veteran noted that he was in good health and taking no 
medication.  He indicated that he did not have frequent or 
severe headaches.  However, the examiner noted that the 
veteran had "occasional migraine, none recently, under 
physician care."  A service medical record shows that he 
complained of headaches in June 1985.  It was noted that they 
occurred in the line of duty.  He was returned to duty with 
no restriction.  

Private medical records dated in December 1988 and January 
1989 note that the veteran complained of a headache.  
Computed tomography of the head in December 1988 demonstrated 
no intracranial pathology.  The diagnoses were orbital 
headache and cluster headache.  

A VA examination report dated in February 1989 notes that the 
veteran's present complaints included severe headache on the 
left side.  It was further noted that he experienced left eye 
pain and blurred vision with the headaches.  On examination, 
cranial nerves two through 12 were intact.  The diagnosis 
included history of left-sided headaches, etiology unknown.

Included in the veteran's service medical records is a copy 
of an examination report dated in March 1990 noting that the 
veteran had occasional migraine headache, but had had none 
recently.  A Medical Evaluation Board report, dated in 
November 1990, notes that the veteran described migraine 
headaches.  The pertinent diagnosis was history of migraine 
headaches, currently undergoing treatment.  On the November 
1990 Report of Medical History, the veteran noted that he had 
migraine headaches.  The Medical Evaluation Board Proceedings 
report, dated in March 1991, notes that the veteran had a 
history of migraine headaches since 1982 and was currently 
undergoing treatment.  It was also indicated that the 
migraine headaches were not incurred while the veteran was 
entitled to base pay.  The service medical records also 
contain a statement from the veteran, dated in March 1991, 
regarding his Medical Evaluation Board Summary, information 
he wanted to provide to clarify statements on that evaluation 
report.  The veteran made no reference to headaches in that 
statement.

Private treatment records dated in 1990 and 1991 show that 
the veteran complained of headaches.  The diagnoses were 
migraine headaches and cluster headaches.

At a hearing in July 1991, the veteran testified before a 
hearing officer at the RO that he first started to experience 
headaches in 1982 during basic training.  According to the 
veteran, his first headache occurred after going through a 
gas chamber.  He reported that he was treated at that time 
for headaches.  He testified that he had recurrent headaches 
thereafter in intermittent spells and not daily.

Additional private medical records of treatment in 1992 show 
that the veteran had recurrent headaches.  A record dated in 
May 1992 notes that a head, ear, eyes, nose, and throat 
examination was benign and that the veteran was 
neurologically intact.  The diagnosis was vascular headaches.

A private hospitalization report dated in March 1993 notes 
that the veteran had severe cluster headaches.  On 
examination, he was normocephalic.  The diagnoses included 
cephalalgia, tension headaches.

A statement from Benjamin Yarbrough, M. D., dated in November 
1995, notes that the veteran complained of left-sided 
headaches with sinus congestion.  Further, it is noted that 
the veteran was diagnosed at the VA with cluster headaches.

In June 1996, the Board denied the veteran's claim for 
service connection for headaches.  The evidence of record 
does not show that the veteran appealed this decision.  
Accordingly, it became final.  Subsequent to that Board 
decision, the veteran submitted numerous evidence in an 
attempt to reopen the claim.

In August 1997, the veteran testified at a hearing before a 
Hearing Officer at the RO.  The issues discussed at the 
hearing, however, did not include service connection for 
headaches.

In September 1997, the veteran filed another claim for 
service connection for headaches, contending that he was 
submitting new and material evidence to reopen the claim.  He 
submitted private treatment records from Roy Barnes, M. D., 
dated from September 1990 to December 1996.  The records 
demonstrate treatment for cluster headaches.

In rating decision of September 1997, the RO determined that 
no new and material evidence had been submitted to reopen the 
claim for service connection for headaches.  The RO found 
that the records from Dr. Barnes were essentially cumulative 
of evidence previously submitted showing that the veteran 
suffered from headaches.

Additional VA, private treatment records, and statements from 
private physicians were submitted in September 1997.  VA 
outpatient treatment records and private medical records show 
treatment for cluster headaches in 1992.  A medical record 
from The University Hospitals & Clinic in Jackson, 
Mississippi, dated in May 1992, notes that the veteran had 
had these headaches since age 18.  A statement dated in 
September 1997, from D. M. Segrest, M. D., certifying that he 
had treated the veteran on several occasions from 1982 to 
1984 for severe headaches, cluster type migraine.  

Additional private medical evidence was submitted in October 
1997.  An undated statement from David M. Headley, M. D., 
notes that the veteran had chronic vascular (cluster) 
headaches and was followed at the VA Hospital Neurology 
Clinic, and that such headaches have persisted since 1982. A 
June 1992 treatment record from the Mississippi Sports 
Medicine & Orthopaedic Center notes that the veteran had a 
history of cluster migraine headaches and was disabled 
because of it.  An emergency room report from the Humphreys 
Co. Memorial Hospital, dated in October 1991, notes that the 
veteran had severe headaches at left temporal area and that 
the headaches started in military service and had persisted 
since.  This appears to be a nurse's note based on history 
reported by the veteran.  Another medical record from the 
Humphreys Co. Memorial Hospital, dated in February 1994, 
notes that the veteran had a history of cluster headaches 
since 1985, off and on for years, with the last episode two 
years previously.

In January 1998, the veteran submitted additional medical 
evidence, including an Emergency Room report from St. 
Dominic/Jackson Memorial Hospital, dated in January 1992.  
Apparently, the veteran had been in a motor vehicle accident 
in December 1991 and his symptoms included intermittent left-
sided headaches.  It was noted that his current headaches 
were as frequent and severe as after the accident.  The 
diagnoses included "post traumatic cephalgia."  Another 
record dated in February 1992 notes that the veteran had 
severe left temporal throbbing headache with nausea and 
blurred vision.  A brain scan revealed no abnormality.  
Another record dated later in February 1992 indicates that 
the veteran had headache syndrome with onset in December 1991 
after a motor vehicle accident.

In February 1998, the veteran submitted private treatment 
records from the Jackson-Hinds Comprehensive Health Center.  
The records show treatment from August to December 1995 for 
cluster headaches and sinus headache.

Later in February 1998, the RO determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for headaches.  The veteran appealed that 
decision.  The veteran submitted numerous medical records.  
Some are duplicative of evidence already received.  The 
additionally submitted records also pertained to disabilities 
other than headaches.

In the April 2000 decision, the Board determined that no new 
and material evidence had been submitted to reopen the claim 
for service connection for headaches.  Subsequent to the 
March 2001 Court Order vacating this portion of the Board's 
decision, the veteran submitted additional medical evidence 
consisting of numerous medical opinions.  An April 2001 
opinion from Dr. Roy M. Barnes indicates that the veteran 
suffers from chronic headaches related in part or in whole to 
the veteran's 1982 military service during basic training.  
The basis, or support for, this opinion was not provided.

The Board notes that the veteran submitted the above noted 
evidence directly to the Board.  However, the veteran also 
submitted a waiver of initial RO review of this additional 
medical evidence.  Accordingly, the issue need not be 
remanded for the RO to review this additional evidence.

B.  Service Connection for an Acquired Psychiatric Disorder

Initially, the Board notes that there is a separate issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Accordingly, that issue is not included in 
the issue of service connection for an acquired psychiatric 
disorder.

The veteran contends that his psychiatric disorder was the 
result of consequences of his right knee injury in service 
which included losing his job with the highway patrol.  He 
contends that these circumstances caused his depression.

The service medical records contain the March 1982 enlistment 
examination report that notes that the veteran's psychiatric 
condition was normal.  Another examination report dated in 
July 1986 also indicates a normal psychiatric state.

A VA examination report dated in February 1989 indicates that 
the veteran reported that he had a history of severe 
depression and had received treatment from December 1988 to 
the date of that examination.  Examination of his nervous 
system demonstrates that his motor and sensory condition was 
intact.  Cranial nerves two through 12 were intact.  It was 
noted that the veteran complained of depression for three 
months.

A VA treatment record from the Mental Health Clinic, dated in 
February 1990, shows that the veteran slept poorly, felt 
angry and agitated, felt his depression was overwhelming, and 
reported that he had thought about suicide from time to time 
but had no specific plans.  The impression was bulimia and 
depression.

Numerous VA and private medical records show continued 
treatment for depression.  A VA hospital record demonstrates 
a hospitalization in July 1990 for psychiatric problems.  It 
was noted that the veteran apparently was in severe pain and 
had difficulty walking because of an old knee injury.  The 
diagnosis was adjustment disorder, depressed mood, rule out 
dysthymic disorder, rule out major depression.  The veteran 
was given antidepressant medication.

A VA psychiatric evaluation report dated in July 1990 notes 
that the veteran was unemployed and had serious marital 
discord.  Results of questionnaires completed by the veteran 
indicated severe levels of clinical depression.  The 
diagnosis was major depression, single episode, severe 
without psychotic features.

The Medical Evaluation Board report from the service medical 
records, dated in November 1990, shows that the veteran 
described depression and had been hospitalized for attempted 
suicide.  It was noted that, due to the history of 
psychiatric problems with suicide attempt, bulimia, and 
depression, the veteran was referred to a Community Mental 
Health for evaluation.  The pertinent diagnosis was dysthymic 
disorder with somatization and suicide gesture.

The service medical records also contain a March 1991 Medical 
Evaluation Board Proceedings report.  It is noted that the 
veteran had dysthymic disorder with somatization and suicide 
gesture in 1990.  However, it was indicated that this 
condition was not incurred while the veteran was entitled to 
base pay.

A psychiatric evaluation report dated in May 1991 from Steven 
Walfish, Ph. D., a clinical psychologist, notes that testing 
indicated that the veteran could be significantly depressed.  
He described the veteran as an extremely anxious person.  The 
veteran was hospitalized in May 1991 at the Heritage Beverly 
Hills Hospital for significantly depressed affect and mood, 
suicidal thoughts and anxiety.  It was noted that he had 
recently separated from his wife and lost his job.  In 
addition, it was noted that his past psychiatric history 
included a VA hospitalization in 1989 for treatment of 
depression and anxiety.  He was taking Prozac and Buspar.  
The pertinent diagnoses were dysthymic disorder and eating 
disorder, not otherwise specified.  

At a hearing in July 1991 before a Hearing Officer at the RO, 
the veteran indicated that his nervous condition, including 
depression, was a direct result of losing his job due to his 
service-connected right knee disorder.

A medical report shows that he was hospitalized in January 
1992 at the University of Mississippi Medical Center and 
underwent a psychiatric evaluation.  The veteran reported 
that his problems started in 1988 when he sustained knee 
injuries while participating in National Guard duties.  
Because of the injuries, he lost his job as a trooper and 
began having financial problems.  Thereafter, he developed 
symptoms of depression.  The diagnoses were generalized 
anxiety disorder, in remission; history of major depressive 
disorder versus adjustment disorder with depressed mood, in 
remission; and bulimia, in remission.

A March 1992 VA hospital report shows that the veteran was 
hospitalized for alcohol and polysubstance abuse.  
Examination revealed that he was free of any psychotic 
thinking or behavior.

A private medical record dated in April 1992 notes a 
diagnosis of anxiety state.  Another private record from 
Claiborne County Hospital, dated in October 1992, shows a 
diagnosis of anxiety neurosis.  VA outpatient treatment 
records dated in June and October 1993 note a diagnosis of 
major depression with anxiety.

Records from the Charter Hospital of Jackson show that the 
veteran was hospitalized in March 1993 for depression, 
anxiety and bulimia.  The pertinent diagnoses were major 
affective disorder and passive-aggressive personality 
disorder.

A November 1995 mental status evaluation report by Dr. 
Wilbourn, Ph. D., notes that the veteran had been 
hospitalized four or five times for his nerves at the Charter 
Hospital of Jackson, Mississippi, and at the VA Medical 
Center in Jackson.  After an examination, the diagnoses were 
cocaine, alcohol dependence and possibly opioid dependence; 
dysthymia or major depression, mild to moderate; and 
possibility of post-traumatic stress disorder.

In a June 1996 decision, the Board denied service connection 
for an acquired psychiatric disorder.  The veteran did not 
appeal that decision and it became final.  The veteran 
submitted numerous evidence since that decision in an attempt 
to reopen the claim.

A record dated in August 1997 from Martin Young, M. S., of 
Southwest Mississippi Mental Health - Mental Retardation 
Commission, notes that the veteran was currently diagnosed 
with PTSD, chronic; major depression; and cocaine and alcohol 
dependence in early partial remission.  The etiology of the 
veteran's psychiatric disorders was not provided.

A personal hearing was held before a Hearing Officer at the 
RO in August 1997.  The veteran's psychiatric condition, 
however, was not discussed.

A record dated in September 1997 from Martin Young, L. P. C., 
of Southwest Mississippi Mental Health - Mental Retardation 
Commission, notes that the veteran currently was receiving 
mental health services.  The diagnosis included major 
depression.  The therapist discusses the veteran's PTSD but 
does not discuss the major depression and does not provide 
any medical opinion as to its etiology.

In September 1997, the veteran submitted a copy of a VA 
outpatient treatment record dated in January 1993 noting that 
he was diagnosed with probable chronic depression with 
features of anxiety, chemical dependence (Tylox), situational 
depression due to divorce which was recently finalized, and 
bulimia (resolved).  The impression was chronic depression 
with anxiety and adjustment disorder, not otherwise 
specified.

A psychiatric consultation report from Southwest Mississippi 
Mental Health Center, dated in September 1997, notes 
diagnoses of major depression disorder recurrent severe 
without psychotic features, alcohol and crack cocaine abuse 
and dependence, and personality disorder, not otherwise 
specified, with borderline passive aggressive and anti-social 
features.  The etiology of his psychiatric problems was not 
provided.

A psychiatric consultation report from Southwest Mississippi 
Mental Health Center, dated in December 1997, notes a history 
of major depressive disorder, recurrent severe without 
psychotic features, generalized anxiety disorder, alcohol and 
crack cocaine abuse and dependence, and personality disorder, 
not otherwise specified, with borderline passive aggressive 
and anti-social features.  The veteran was on Prozac.  On 
examination, his speech was fluent without flight of ideas or 
looseness of association.  His mood was mildly anxious as was 
his affect.

Statements from James P. Flanders, Ph. D., dated in April and 
May 1998, note that the veteran suffered emotional disorders 
in the aftermath of an accident in 1988.  The veteran 
reported that in 1988 he was a state trooper, married and 
happy.  He was in the National Guard at that time and injured 
his knee, lost his job, became depressed, got divorced and 
turned to drugs and alcohol.  The pertinent diagnosis was 
major depression, recurring episodes, severe.  Dr. Flanders 
indicated that the veteran suffered from major depression 
which did not appear until after his injury, wherein his 1988 
accident and injury cased loss of job, esteem, and ultimately 
devastating his life.  He further provided a medical opinion 
that the veteran's depression was caused by two accidents 
while on military duty and was exacerbated by related 
problems which followed.

In April 2000, James P. Flanders, Ph. D., submitted another 
report noting that he began treating the veteran in April 
1998 and that he had continued treatment on a monthly basis 
until the Fall of 1999, after which time he was seen twice 
per month.  The diagnoses were major depression, PTSD, and 
eating disorder, not otherwise specified (compulsive eating).  
He indicated that the veteran's psychiatric condition had 
improved from quite severe to moderately strong.

In another statement dated later in April 2001, Dr. Flanders 
provided a medical opinion that the veteran currently 
suffered from PTSD and chronic severe depression, and that it 
was related to, and a result of, in part or in whole, the 
veteran's service-connected right knee injury while on 
military duty.

Although the veteran submitted the above noted evidence 
directly to the Board, he also submitted a waiver of initial 
RO review of this additional medical evidence.  Accordingly, 
the issue need not be remanded merely for the RO to review 
this additional evidence.

II.  Analysis

As noted above, in a June 1996 decision, the Board denied the 
claims for service connection for headaches and an acquired 
psychiatric disorder.  The veteran did not appeal that 
decision and it became final.  Subsequently, he requested 
that the claims be reopened.  As the claims have previously 
been denied, new and material evidence must be submitted to 
reopen such claims.  The Board notes that the veteran has 
challenged the validity of the June 1996 Board decision 
alleging that it contained clear and unmistakable error 
(CUE).  However, in a December 1999 decision, the Board found 
that there was no CUE in the June 1996 Board decision.  The 
evidence of record does not show that the veteran appealed 
the December 1999 Board decision and that decision also 
became final.

Once a claim has been denied and the decision is not timely 
appealed, the claim may only be reopened based on new and 
material evidence.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

During the pendency of this appeal, a decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) set forth new guidance regarding the adjudication of 
claims for service connection based on the submission of 
"new and material evidence."  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit held 
that the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), had impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
Hodge, the legal principle set forth in Colvin that required 
reopening of a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  

Further, the Board notes that, during the pendency of this 
appeal, the regulation pertaining to new and material evidence 
was amended.  Prior to August 29, 2001, new and material 
evidence was defined by regulation as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  However, the provisions of 38 
C.F.R. § 3.156(a) were amended effective August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Under the new 
version of this regulation, new and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran's 
claims to reopen was received prior to August 29, 2001, the 
Board finds the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable in this case and the claims must be considered 
based upon the law effective prior to that revision.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing all the evidence of record, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for headaches.  Since the 
June 1996 final Board decision, the veteran submitted 
additional evidence, which included a medical opinion from 
Roy M. Barnes, M. D., dated in April 2001, and a medical 
opinion from David M. Headley, M. D., also dated in April 
2001, indicating that the veteran suffered from chronic 
headaches that were related to his military service.

In addition, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for an acquired psychiatric disorder.  Since the June 1996 
final Board decision, the veteran submitted additional 
evidence, which includes medical opinions from James 
Flanders, Ph.D., dated in April and May 2001, indicating that 
the veteran currently suffers from chronic severe depression 
and PTSD, related to his service-connected knee disabilities.

The Board finds that the above noted medical opinions are 
neither cumulative nor redundant of the evidence of record at 
the time of the final denial of the claims in the June 1996 
Board decision, and raise a reasonable possibility of 
substantiating the claims.  The Board finds that this 
evidence is both new and material and the claims are 
reopened.


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for headaches and an 
acquired psychiatric disorder are reopened; to this extent 
the appeal is allowed.


REMAND

In regard to the veteran's left knee claim, service 
connection was granted in rating decision of September 1996 
and a noncompensable (0%) rating was assigned from February 
5, 1990.  The veteran did not appeal that decision, rather he 
submitted a claim for an increased rating for the left knee 
disability in October 1996.  In rating decision of April 
1997, the RO continued the previously assigned noncompensable 
rating from February 5, 1990, assigned a temporary total 
rating from February 18, 1993 (pursuant to 38 C.F.R. § 4.30), 
and then assigned a noncompensable rating from April 1, 1993.  
The veteran appealed that decision.  In January 1998, the 
hearing officer continued the noncompensable rating from 
April 1, 1993, assigned a 100 percent temporary total rating 
from October 23, 1997 (pursuant to 38 C.F.R. § 4.30), and 
granted a 10 percent rating from January 1, 1998.  In rating 
decision of February 1998, the RO continued the 10 percent 
rating.  In rating decision of January 1999, the RO 
recharacterized the left knee disability and granted a 40 
percent rating from January 1, 1998.  In addition, in a non-
vacated portion of the April 2000 Board decision, the veteran 
was awarded an earlier effective date of September 19, 1996, 
for the award of a 10 percent rating for the left knee 
disability.  Accordingly, as this appeal stems from the April 
1997 rating decision, the issue regarding evaluation of the 
left knee involves entitlement to a compensable rating from 
April 1, 1993, through September 18, 1996, a rating in excess 
of 10 percent from September 19, 1996, through October 22, 
1997, and a rating in excess of 40 percent from January 1, 
1998 (as noted above, a temporary total rating was assigned 
from October 23, 1997, through December 31, 1997).  The RO 
should review the evidence of record and must consider 
whether any higher evaluations for the left knee disability 
are supported for the various periods of time set forth 
above.  See Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings).

A review of the evidence shows that the most recent VA 
examination of the left knee was completed in March 1999.  
The examination report indicates that the veteran was not 
cooperating with the examiner to obtain a reliable range of 
motion measurement of the left knee.  The examiner based this 
opinion on the fact that the limitation of motion alleged by 
the veteran was not supported by other findings such as 
demonstrated atrophy of the quadriceps muscles.  According to 
the examiner, if his knees where that severely restricted, he 
would have gross atrophy of the quadriceps muscles and the 
examiner found that these muscles were well developed.  As 
this examination is now more almost three years old, and due 
to the apparent lack of cooperation from the veteran, the 
Board finds that another examination of the current severity 
of the veteran's left knee disability is necessary.

In regard to the reopened claim for service connection for 
headaches, the evidence contains an April 2001 medical 
opinion from Roy M. Barnes, M. D., indicating that the 
veteran suffered from chronic headaches that were related to 
his military service while in basic training in 1982.  
Although the veteran submitted some of his treatment records 
in September 1997, the RO should take the appropriate steps 
to obtain copies of all of the veteran's treatment records 
for headaches from Dr. Barnes.  In addition, the evidence 
contains an April 2001 medical opinion from David M. Headley, 
M. D., indicating that the veteran suffered from chronic 
headaches that were related to his 1982 basic training while 
in the military.  It does not appear that any of Dr. 
Headley's treatment records are in the veteran's claims 
folder and the RO should take the appropriate steps to obtain 
copies of all such records.  The Board notes that both of the 
signed statements from Dr. Barnes and Dr. Headley contain 
conclusory statements with no bases provided to support such 
a statement.  

The Board notes that the claims folder contains a private 
Emergency Room report dated in January 1992 noting that the 
veteran had been in a motor vehicle accident in December 1991 
and his symptoms included intermittent left-sided headaches.  
The diagnoses included "post traumatic cephalgia," indicating 
that his headaches were related to the motor vehicle 
accident.  In addition, another private Emergency Room report 
dated in February 1992 indicates that the veteran had initial 
onset of headache syndrome in December 1991 after a motor 
vehicle accident.

In regard to the reopened claim for service connection for an 
acquired psychiatric disorder, the evidence includes medical 
opinions from Dr. Flanders, indicating that the veteran 
suffered from chronic, severe depression related to his 
service-connected knee disabilities.  The RO should try to 
obtain all of the veteran's treatment records for a 
psychiatric disorder from Dr. Flanders.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for headaches, a 
psychiatric disorder, and his service-
connected left knee disability.  The RO 
should request and attempt to obtain 
copies of such identified medical records 
after obtaining the necessary release.  

In regard to the left knee disability, 
the veteran should identify any further 
private treatment received since February 
1999 and provide the necessary release 
for the RO to request such records.  The 
RO should request copies of any 
additional medical records from the VA 
Medical Center in Jackson, Mississippi, 
of treatment of the veteran's left knee 
since April 1999.  

The RO should request copies of all of 
the veteran's clinical records from Dr. 
Roy M. Barnes and Dr. David M. Headley of 
treatment provided for headaches.  

In addition, the RO should request copies 
of all of the clinical records from Dr. 
James P. Flander of treatment of the 
veteran for his psychiatric disorders.  
All records obtained should be added to 
the claims folder.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  The veteran should be scheduled for a 
VA neurologic examination to evaluate his 
headaches.  The veteran's claims file 
must be made available for the examiner 
to review.  All pertinent tests and 
studies should be completed.  The 
examiner is requested to provide a 
medical opinion as to the etiology of any 
diagnosis rendered.  Specifically, the 
examiner should note whether it is at 
least as likely as not that the veteran's 
current headaches are the same as those 
for which he was treated in service or 
whether his current headaches are related 
to his motor vehicle accident in December 
1991.  The bases for all medical opinions 
rendered should be provided.

4.  The veteran should be scheduled for a 
VA psychiatric examination.  The 
veteran's claims file must be made 
available for the examiner to review.  
All pertinent tests and studies should be 
completed.  The examiner is requested to 
provide a medical opinion as to the 
etiology of any diagnosis rendered; 
specifically, whether the veteran's 
current psychiatric diagnoses are related 
to his military service or any service-
connected disability.  The bases for all 
medical opinions rendered should be 
provided.

5.  The veteran should be scheduled for 
another VA orthopedic examination of his 
left knee.  The veteran's claims file 
must be made available for the examiner 
to review.  All pertinent tests and 
studies should be completed, to include 
x-ray and an MRI of the left knee.  The 
examiner should review the results of the 
tests and studies prior to rendering a 
diagnosis.  The examiner is requested to 
measure the range of motion of the 
veteran's left knee and specify the 
motion in specific degrees.  In addition, 
the examiner must note whether there is 
pain on motion or functional limitations.  
The examiner is requested to specify 
whether the veteran has arthritis and 
instability of the left knee.  The 
veteran is reminded that he must 
cooperative with the examiner and the 
examiner is requested to specify whether, 
in his or her medical opinion, the 
veteran is cooperating.  In addition, the 
examiner is requested to note whether any 
limitation of range of motion of the left 
knee is supported by other evidence, such 
as muscle atrophy.  The bases for all 
medical opinions rendered should be 
provided.

6.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO must review the claims 
folder and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues currently on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


